Appeal by the plaintiff from an order of the Supreme Court at Special Term, entered June 21, 1976 in Chenango County, which granted a motion by the defendant "compelling the plaintiff to accept the defendant’s answer”. While the plaintiff is technically correct, under the circumstances of a two-day delay and no showing of prejudice, Special Term properly exercised its discretion (see Bermudez v City of New York, 22 AD2d 865). Order affirmed, without costs. Koreman, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.